c   .

        ..~_




                     OFFICE     OF THE ATTORNEY          GENERAL   OF TEXAS
                                                AUSTIN




               Bonorabl8B. F. IWCw
               countyAudltQP




                           "uadm th8 pwlrlim8 Qf Mt. 5-m‘ Of 80%
                   R. c. a., at8 JutlpI of th8 two W8tplot Cgylpb,
                   to-Tim,    ?a Qaaa yrd m    Judlolal13letFl8t8
                   ocu@pri8od   or Imalgo oety    888 antitl8eitQ
                   additlenal8omp888atlon OS &WMO        par tu3mm
                   at   ret   out   in   matd statute.
Eoiumb1eB.P.i&4Kee, Page 2


         "The probleainqurstlonwhlehhu arisen
    ¶.Amy &Sloe is u to the precisedate tm nnd
    f-romwh%ahatmheddltianalialu~ahoultIbe
    camputedand pal.&
         $8
          l . . .


            “Aer o ~ly,                I   deslr m     y o ur       o p b a b ~     up o a     th e
    PrOCiOS qUO#tiOA N to Whet&~ SU5h edditbzml
    aalarles rot7thm mstrict dudgua of the Judlolal
    mQtzri0t8         in     i~iaar*       a0untjr     b~g012         t0     BOWUQ           up0n
    April lat, 1940, or at sou oubsequentdate, curd
    ii St IISNibOOQUOAt     ~tQ,&WhthM& ;gg  dat.
    no it may be deterr8lMd                 emumra-
    tom oouatsd100,000 of rtmwhdate that the
         ilors asMrtrlne$ aant it wB8 100‘wo 5r at
    :3i da* 88 tkleysaw flt to maleaaa'lrIIimllllQcr-
    sent thereof, ad ln the lster BUO ulaetherby
    rrwggg--.gy                                  OIp-           -            om6icu

            Your lrtterOS February27, 1981, reads:
        "The quwtloa ha been a&red that la as mwh
    anth,esedemleenmue~uoiAspilll8t,and



    FederaloenaWllWLa.%,CIPuterithaabeeA
    deterhlnedby en~tla,   oaaprizsuoneml6m-
    aouMsswsl&~~lthubeen~~atedthatlna8~
    utEeaetuat5eohm~~of~th0bBaMMdoer
    not atSect the ambm                     a? the p@pul6tion, but 18
    merely a detmm.lnattve                   pawetedure, t&t  it ir.
    probablethut the gtrrore4lng  fwleraloensw LB
    the curlwltone iA8tendef the prbr one. xn
    athmrrwdr af'?.er   Apdllst of the year thrt
    the ceMus Is taken,   the preeeQdlngFederalQen-
    ma is the ?mpnlationdetermInedaa of Apxll 1st.
        "Of mu2we no pnyamt oi salnriesoould 6-r
    would be made until tha srPtu8l            but
                                  dete?rinatlcm,
    this    would      net      necerrally           efimat        the nurabmr of
    inhabitantsaad the pcdnt to be                               determtned is
    W&her        Or    not      the    'i!%'OOsec\i~            fQdQl'Q1          08MU8
Ecmomble B. F. W&,                        paec,           3

    18 the lsat one whlah hu been enwerated,
    cmplled aad waouwed by the govemament,
    o-r-r~whlahiulnpro6essoibe~de-

          Fwthe sake o?olarltp,~ve~state                                                       pourqws-
tion as follovsr
                fQlp deea the nddltbMl wlnry provided
    by &W.tO.e fiU$, RevisedCivil statutesof Zkas,
                                                                     OOUSttOSkSrjmg8



                 &t&o10 5l3g, RevisedCivil Statutes,1925, rea&s
88 r0mw:
                 “In any oowty hnwlng n populntlon or 084
    hwdredthowandorover                                         aucordlngtothmpre-
    oedhgF4ideraloewu8,tie     ui@esofthesever8l
    dl8trletnad UMmlwl dlutr i at courts of swh
    ooImty,tqym     pith’tha wimty u&o of muoh
    aowty, are hereby eowtltuted a 3u*rdl* 3wrd
    ror amh ooun
    ~~~*~       xl0                 l     ~w~~o f~~

    o o wtso fr wh o o wt                             uk nb er uef

    shRllbe~l9ooln&tlontothat
    o th e r       a tr tr ~ut      & i3@ es          e       th e   a ta te,   wld   a ddi-

    tlewlulwytokpsidmnthlyoutciftha
    g M OP Utr udr o iW6hWUA~,up o n-WdWa i

    th e       c a r r iu81 wer m         c o ur t.”



        2heA8toieu?qpus
tauAgof thedwewl8lueMw
wq.)&e8notex@rQrrlJ
aewua, but Saatia8 206
“ahnllbewrrrau~

         8wtlon 2l& 2itle 13, U. Il.0. A., pnvriaesIa*
pBrtufollow~
         %e(thedlmteroftlrrroeww       is-
    authorlwdtahwepr~tedbythep      IL 0 psfntcus,
    in rueh d*iow  au tha dlreQtorray dQem neo-
                      und other oeww bulletlw,


                                                                                                 .
     .     ..     l



                                     of~Art%ale5139, lumb
                 The cronstitutimalitp                                                               ha*
,




    Honor&lo B. P. HoKee,pass 4


    bsenup?mldbytheSupwmOourtofTeps.        The
    oa this uubjeetlsanee VI Alwander; 59 s. w. -Y%z-
                                                (26 1
             AoeaodLagto th 1930 Federal Ce&~ur,Ifldrplso
    countyhad a populatloA07 lems than 100,000lnub;t8nts;
    thermSore,the provlslondoS Artiole5139, 8~8, wwr0 not
    appliaabletoBi&slgoCouatyuntil said crouatyqusll?iodund~
    ~~t~~M~~~~~~~~~B~P~iolldofDIu
    c-w.     2he queotlonthen artses w to whena oouat~ mar
    qualltZ-h-4ta              mlofloO,OO0 or over. Inour
    OplAloAfo. O-297                 held that the 19$0 OCUUW
    beoows oontrolllngwhen the oeww t&urss of a dormty
    h8~18bema oompiledaal made aval.ldM tc#the publi6.

              Xa thm ewe of Holaos&Y. Spikes,232 8. W. 891,
    the Court bi Civil Appeals,at Awrlllo, Tewu; In holdlAg
                       Mwuuaemeat&theoeaawbythedlrea-
    tii&x?                     ementofwhlohthepubllewd
    8ll orflal&Y.uwy      aotiae, suyor
                al.s.   untilthelal?authoPlsedthe
           MW%&WWMt   Of th0 6Wt#l’8~Ol% Of th0 iW8k8ull~
           yo&l’“u    WtiM   o? It   w swh aould be
                 .
                         1twouldwea
           publlehand distribute
                            aad other rerult8or the
                            one luaho+tnd by *If.
           2hls,las(DfwUweOU18demuun
                            iniozavttoasrcudriosdrud
           oapi.ledbythe snwssz%tooTBDd81pFV%rn@lW~
           It would ww   when bulletla18 so pubu8-a
           and dlutrlbutedit then bewws an OfTlow
           prowuwemMtuAderthalw,ofrrZJnhtha
           publle and all eHlol8.b aBy take wtb*.
                    In this au0 the wdtu ted fWt8
           ;aEnr'&oensusbureau,ssAer tc *l$aatwe
           of its dUeote    issueds BulXetin mb
           befolwtbealeu~iantbepopuZationor
    ,
.




        HoxwrableB. PC.RO%W,PS&$O 5




                                  . . .
                      Youhave advlsedw        thatonJwe    22,1940,th

                                              ivenew,wM106,664. mispss-
                                             ~6 the pubu0 snd th0 0mbmtx8
        to take 0m8m             aotioe, ad to ret with refarenae to the
        zt;   y-a&=          b    swh 8awwoement, subjeot, 0r wur80,     to
                            td   llsblmtU~trueuldO~.Thu



        the Juwalle Bawd prowl&d for by Artlale5l39, oould be-
        uake operelw in filmlgocowty.
                                                    Bllouedto the
                       2he $1,500.04lwrmaw ot rBll?ry
                  8 or thedrrz m&d @rlmzA8ldlstrlatcourtsby Artlole
        ~~“iWX’pdd~~OW8UpWW~                               YMAOttO~
        thwcu       am&em        o? thtiJvmmlle Board.bui to llmrusethrlr
        e$al&8 w*g;trr                udgwnfo&
                                     de
                7 283 la80; zielimd et
        59 8. If.
        Tex. ll8, l0b 44.W. (ftd)l98.
                      8Zwe the lwreue -of
        PurpMeof   mmpewatbg the jw@es ior thn por~camwteeOr
        addltlonal dutlw,  it is obvlowthy oould net performthose
        duties until it vas offieiibll?    det%rmlned that xldalgo oowty
        hnd the roqulred pap\r2ltiaa to lmpamothorn0 duties
        2h0e08+,   3tb th0 0m0w         -0=db0380a    -8 made,7i&*
        lg50,t&brrfi~~~tto~~tr~PrrelbsraaisW
        B o a r ver
                d   e
                    a utmtiwllylnp o ud,
                                       a ndth e b lla r lem
                                                          ra rr,
        ~~miiM”uI           iasz’eased fzwn mad aft&%‘, but not k?we,     said
            .



                                                     Youra wry    truly

        APPaovKDAm g, 1941                      A!tl!ORl?EYCWE%ALOF~
        /s/ 0erBl.d
                  c. JbnA
        AlT~BBIERlllroF"ffgxALI                 w
                                                          D   . Bud%%%
        DBOtffe                                                    AulstMt
        APPRovEDoPmIawc-~
        By /a/ B.W.B.,chrlssan